DETAILED ACTION
This action is in response to the preliminary amendment filed 7/26/2021.  Claims 1-49 have been canceled.  Claims 50-69 are newly added.  Presently, claims 50-69 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 5/14/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 5/14/2021.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 62-69 contain the following informalities:  
Claim 62 recites the limitation “from the outlet chamber.” in line 11.  However, further claim limitations are presented after the period.  Therefore, it appears that the recitation of “from the outlet chamber.” should be “from the outlet chamber;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation “the diaphragm engages the seat member in the first position” in line 3.  Claim 54 depends from claim 50.  Claim 50 recites “the diaphragm has a first position corresponding to the inlet chamber being in fluid communication with the outlet chamber” in line 8-9.  The originally filed disclosure states that in the fully open or actuated position, “the diaphragm member 100 is spaced from the seat member 26 thereby permitting the flow of fluid between the inlet 14 and the outlet 16” in paragraph [0037].  Therefore, it appears that the diaphragm would be spaced from the seat member in the first position since the first position corresponds to the inlet chamber being in fluid communication with the outlet chamber.   
Claim 50 further recites “a second position in which the diaphragm seals the inlet chamber from the outlet chamber” in lines 9-10.  Therefore, it appears that the limitation “the diaphragm engages the seat member in the first position” in claim 54 should be “the diaphragm engages the seat member in the second position”.
Clarification and appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 51, 52, 53, 54, 55, 56, 57, 62, 63, 64, 65, 66, 67, 68 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 1, 6, 1, 8, 9, 10, 11, 12, 13, 18, 19 and 20, respectively, of U.S. Patent No. 11,009,137 in view of U.S. Patent No. 6,209,654 (Curless). 

Here, Application claim 50 recites:
A fluid control valve, comprising: 
a valve body defining a chamber, the chamber comprising an inlet chamber, an outlet chamber, and a diaphragm chamber; 
an inlet in fluid communication with the inlet chamber; 
an outlet in fluid communication with the outlet chamber; and 
a diaphragm disposed within the chamber, the diaphragm having a first diaphragm surface facing the diaphragm chamber and a second diaphragm surface facing the inlet chamber and the outlet chamber, the diaphragm has a first position corresponding to the inlet chamber being in fluid communication with the outlet chamber and a second position in which the diaphragm seals the inlet chamber from the outlet chamber.  

While Patent claim 1 recites:
A fluid control valve, comprising: 
a valve body having a first inner surface defining a chamber including an inlet and an outlet in communication with the chamber; 
a seat defining a groove, the valve body defining a port in communication with the groove, the port includes a first cylindrical portion that extends along a first longitudinal axis and a second cylindrical portion that extends from the first cylindrical portion along a second longitudinal axis spaced from and parallel with the first longitudinal axis; 
a diaphragm disposed within the chamber, the diaphragm having a first diaphragm surface and a second diaphragm surface, fluid pressure on the diaphragm moves the diaphragm along the second longitudinal axis from a first position in which the inlet is in communication with the outlet to a second position in which the first diaphragm surface is concave, the second diaphragm surface is convex, and the diaphragm engages the seat to define an intermediate chamber in communication with the port.

Claim 1 of U.S. Patent No. 11,009,137 does not disclose the chamber comprising an inlet chamber, an outlet chamber, and a diaphragm chamber wherein the inlet is in fluid communication with the inlet chamber, the outlet is in fluid communication with the outlet chamber, the first diaphragm surface facing the diaphragm chamber, the second diaphragm surface facing the inlet chamber and the outlet chamber and wherein in the second position, the diaphragm seals the inlet chamber from the outlet chamber.
However, the Curless reference teaches a fluid control valve (see figure 6) having a valve body (48) defining a chamber wherein the chamber includes an inlet chamber (50), an outlet chamber (56) and a diaphragm chamber (52), wherein an inlet (44) is in fluid communication with the inlet chamber, an outlet (60) is in fluid communication with the outlet chamber, a first diaphragm surface (considered the upper surface of the diaphragm 54 as depicted in the orientation of figure 6) facing the diaphragm chamber (52), a second diaphragm surface (considered the lower surface of the diaphragm 54 as depicted in the orientation of figure 6) facing the inlet chamber (50) and the outlet chamber (56) and wherein, in the second position, the diaphragm (54) seals the inlet chamber from the outlet chamber. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the chamber of Claim 1 of U.S. Patent No. 11,009,137 as comprising an inlet chamber, an outlet chamber, and a diaphragm chamber wherein the inlet is in fluid communication with the inlet chamber, the outlet is in fluid communication with the outlet chamber, the first diaphragm surface facing the diaphragm chamber, the second diaphragm surface facing the inlet chamber and the outlet chamber and wherein in the second position, the diaphragm seals the inlet chamber from the outlet chamber as taught by the Curless reference in order to provide a desired control of the fluid flow through the fluid control valve.

Similarly, Application claims 51, 52, 53, 54, 55, 56 and 57 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 1, 6, 1 and 8, respectively, of U.S. Patent No. 11,009,137 in view of U.S. Patent No. 6,209,654 (Curless).

Here, Application claim 62 recites:
 A fire protection system, comprising: 
a fluid control valve comprising: 
a valve body defining a chamber, the chamber comprising an inlet chamber, an outlet chamber, and a diaphragm chamber; 
an inlet in fluid communication with the inlet chamber; 
an outlet in fluid communication with the outlet chamber; and 
a diaphragm disposed within the chamber, the diaphragm having a first diaphragm surface facing the diaphragm chamber and a second diaphragm surface facing the inlet chamber and the outlet chamber, the diaphragm has a first position corresponding to the inlet chamber being in fluid communication with the outlet chamber and a second position in which the diaphragm seals the inlet chamber from the outlet chamber[;] 
a release valve that controls a fluid pressure on the diaphragm corresponding to movement of the diaphragm from the second position to the first position; and 
a detector that detects a fire condition and actuates the release valve responsive to detecting the fire condition.  

While Patent Claim 9 recites:
A fire protection system, comprising: 
a fluid control valve comprising: 
a valve body having a first inner surface defining a chamber including an inlet and an outlet in communication with the chamber; 
a seat defining a groove, the valve body defining a port in communication with the groove, the port includes a first cylindrical portion that extends along a first longitudinal axis and a second cylindrical portion that extends from the first cylindrical portion along a second longitudinal axis spaced from and parallel with the first longitudinal axis; 
a diaphragm disposed within the chamber, the diaphragm having a first diaphragm surface and a second diaphragm surface, the diaphragm moves along the second longitudinal axis from a first position in which the inlet is in communication with the outlet to a second position in which the first diaphragm surface is concave, the second diaphragm surface is convex, and the diaphragm engages the seat to define an intermediate chamber in communication with the port; 
a release valve that controls a fluid pressure on the diaphragm corresponding to movement of the diaphragm from the first position to the second position; and 
a detector that detects a fire condition and actuates the release valve responsive to detecting the fire condition.

Claim 9 of U.S. Patent No. 11,009,137 does not disclose the chamber comprising an inlet chamber, an outlet chamber, and a diaphragm chamber wherein the inlet is in fluid communication with the inlet chamber, the outlet is in fluid communication with the outlet chamber, the first diaphragm surface facing the diaphragm chamber, the second diaphragm surface facing the inlet chamber and the outlet chamber and wherein in the second position, the diaphragm seals the inlet chamber from the outlet chamber.
However, the Curless reference teaches a fire protection system having a fluid control valve (see figure 6) having a valve body (48) defining a chamber wherein the chamber includes an inlet chamber (50), an outlet chamber (56) and a diaphragm chamber (52), wherein an inlet (44) is in fluid communication with the inlet chamber, an outlet (60) is in fluid communication with the outlet chamber, a first diaphragm surface (considered the upper surface of the diaphragm 54 as depicted in the orientation of figure 6) facing the diaphragm chamber (52), a second diaphragm surface (considered the lower surface of the diaphragm 54 as depicted in the orientation of figure 6) facing the inlet chamber (50) and the outlet chamber (56) and wherein, in the second position, the diaphragm (54) seals the inlet chamber from the outlet chamber. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the chamber of Claim 1 of U.S. Patent No. 11,009,137 as comprising an inlet chamber, an outlet chamber, and a diaphragm chamber wherein the inlet is in fluid communication with the inlet chamber, the outlet is in fluid communication with the outlet chamber, the first diaphragm surface facing the diaphragm chamber, the second diaphragm surface facing the inlet chamber and the outlet chamber and wherein in the second position, the diaphragm seals the inlet chamber from the outlet chamber as taught by the Curless reference in order to provide a desired control of the fluid flow through the fluid control valve.

Similarly, Application claims 63, 64, 65, 66, 67, 68 and 69 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 10, 11, 12, 13, 18, 19 and 20, respectively, of U.S. Patent No. 11,009,137 in view of U.S. Patent No. 6,209,654 (Curless).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50, 51, 53-56, 62-65, 68 and 69 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Curless (US 6209654).  Claim(s) 54 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above.
Regarding claim 50, the Curless reference discloses a fluid control valve, comprising: a valve body (48) defining a chamber (considered the combination of chambers 50, 56 and 52), the chamber comprising an inlet chamber (50), an outlet chamber (56), and a diaphragm chamber (52); an inlet (44) in fluid communication with the inlet chamber; an outlet (60) in fluid communication with the outlet chamber; and a diaphragm (54) disposed within the chamber, the diaphragm having a first diaphragm surface (considered the surface of the diaphragm 54 facing the chamber 52) facing the diaphragm chamber and a second diaphragm surface (considered the surface of the diaphragm 54 facing chambers 50 and 56) facing the inlet chamber and the outlet chamber, the diaphragm has a first position (considered the open position) corresponding to the inlet chamber being in fluid communication with the outlet chamber and a second position (considered a closed position; see position depicted in figure 6) in which the diaphragm seals the inlet chamber from the outlet chamber.  
In regards to claim 51, the Curless reference discloses the chamber has a first axis (it is considered that the longitudinal axis of the inlet chamber 50 that extends in the vertical direction of figure 6 defines the first axis) and a second axis (it is considered that the outlet chamber 56 extends to the right-hand side of figure 6 along the second axis) perpendicular to the first axis, the inlet and the outlet are aligned along the first axis (it is considered that the inlet chamber 50 and the outlet chamber 56 are aligned along the first axis as depicted in figure 6 in as much as the inlet chamber 50).  
In regards to claim 53, the Curless reference discloses an input opening (considered the opening to pipe 74 in figure 6) in communication with the outlet (60; through the outlet chamber 56); and a fluid drain opening (considered the opening to pipe 64 in figure 6) disposed about the seat and in communication with the inlet (44, through the inlet chamber 50).  
In regards to claim 54, the Curless reference discloses the valve body (48) comprises a seat member (the diaphragm 54 is depicted as contacting the seat member in figure 6) between the inlet chamber and the outlet chamber, the diaphragm engages the seat member in the [second] position (see figure 6).  
In regards to claim 55, the Curless reference discloses the chamber has a first axis (it is considered that the longitudinal axis of the chamber 50 that extends in the vertical direction of figure 6 defines the first axis) and a second axis (it is considered that the outlet 56 extends to the right-hand side of figure 6 along the second axis) perpendicular to the first axis, the inlet and the outlet are aligned along the first axis (it is considered that the inlet chamber 50 and the outlet chamber 56 are aligned along the first axis as depicted in figure 6 in as much as the outlet chamber 56 surrounds the inlet chamber 50), the diaphragm defines a central axis (it is considered that an axis is defined along the surface of the diaphragm 54 that extends into and out of the page as depicted in figure 6) perpendicular to the first axis and the second axis.  
In regards to claim 56, the Curless reference discloses the diaphragm moves from the second position to the first position based on fluid pressure on the diaphragm corresponding to water acting on the first diaphragm surface (water is supplied to the chamber 52) and air acting on the second diaphragm surface (air is provided in chamber 56 by the pressure maintaining pump 76; see col. 7, lines 45-63).  
Regarding claim 62, the Curless reference discloses a fire protection system, comprising: a fluid control valve (see figure 6) comprising: a valve body (48) defining a chamber (considered the combination of chambers 50, 56 and 52), the chamber comprising an inlet chamber (50), an outlet chamber (56), and a diaphragm chamber (52); an inlet (44) in fluid communication with the inlet chamber; an outlet (60) in fluid communication with the outlet chamber; and a diaphragm (52) disposed within the chamber, the diaphragm having a first diaphragm surface (considered the surface of the diaphragm 54 facing the chamber 52) facing the diaphragm chamber and a second diaphragm surface (considered the surface of the diaphragm 54 facing chambers 50 and 56) facing the inlet chamber and the outlet chamber, the diaphragm has a first position (considered the open position) corresponding to the inlet chamber being in fluid communication with the outlet chamber and a second position (considered a closed position; see position depicted in figure 6)in which the diaphragm seals the inlet chamber from the outlet chamber[;] a release valve (72) that controls a fluid pressure on the diaphragm corresponding to movement of the diaphragm from the second position to the first position (see at least col. 8, lines 7-17); and a detector (38 or 22) that detects a fire condition and actuates the release valve responsive to detecting the fire condition (see at least col. 4, lines 52-55 and col. 7 line 67 to col. 8, line 17).  
In regards to claim 63, the Curless reference discloses the detector includes a heat detector (38 or 22).  
In regards to claim 64, the Curless reference discloses the release valve (72 includes at least one of an electrically actuated solenoid valve (86 in figure 7) or a pneumatically actuated valve (72 in figure 6).
In regards to claim 65, the Curless reference discloses the chamber has a first axis (it is considered that the longitudinal axis of the inlet chamber 50 that extends in the vertical direction of figure 6 defines the first axis) and a second axis (it is considered that the outlet chamber 56 extends to the right-hand side of figure 6 along the second axis) perpendicular to the first axis, the inlet and the outlet are aligned along the first axis (it is considered that the inlet chamber 50 and the outlet chamber 56 are aligned along the first axis as depicted in figure 6 in as much as the inlet chamber 50).  
In regards to claim 68, the Curless reference discloses a plurality of sprinklers (1) coupled with the fluid control valve (see figure 6 and figure 7).  
In regards to claim 69, the Curless reference discloses the detector includes a pilot sprinkler (it is considered that the actuation of one of the heat deformable elements of the nozzles would actuate the system and would, therefore, be considered a pilot sprinkler; see col. 7, line 64 to col 8, line 17).   
Claim(s) 50-52, 54, 55 and 58-61 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frenkel (US 6095484).  Claim(s) 54 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above.
Regarding claim 50, the Frenkel reference discloses a fluid control valve, comprising: a valve body (bonnet 19 is secured to the flange 18 of the valve body; see col. 4, lines 29-30) defining a chamber (it is considered that the valve body and the bonnet define a plurality of chambers; see annotated figure 5 below), the chamber comprising an inlet chamber (see inlet chamber in the annotated figure 5 below), an outlet chamber (see outlet chamber in the annotated figure 5 below), and a diaphragm chamber (see diaphragm chamber in the annotated figure 5 below); an inlet (considered the inlet in figure 5) in fluid communication with the inlet chamber; an outlet (see the outlet in figure 5) in fluid communication with the outlet chamber; and a diaphragm (1) disposed within the chamber, the diaphragm having a first diaphragm surface (see first diaphragm surface in the annotated figure 5 below) facing the diaphragm chamber and a second diaphragm surface (see second diaphragm surface in the annotated figure below) facing the inlet chamber and the outlet chamber, the diaphragm has a first position (considered an opened position as depicted in figure 6) corresponding to the inlet chamber being in fluid communication with the outlet chamber and a second position (considered the closed position as depicted in figure 5) in which the diaphragm seals the inlet chamber from the outlet chamber.  


    PNG
    media_image1.png
    706
    861
    media_image1.png
    Greyscale

In regards to claim 51, the Frenkel reference discloses the chamber has a first axis (it is considered that the first axis extends from the inlet to the outlet) and a second axis (it is considered that the second axis extends into and out of the figure at the intersection of horizontal centerline and the vertical centerline in figure 5) perpendicular to the first axis, the inlet and the outlet are aligned along the first axis.  
In regards to claim 52, the Frenkel reference discloses the diaphragm (1) comprises a pair of spaced apart elongated members (5 and 7) defining a channel between the spaced apart elongated members (see figure 4 and figure 5 for the channel between the elongated members).  
In regards to claim 54, the Frenkel reference discloses the valve body comprises a seat member (23) between the inlet chamber and the outlet chamber, the diaphragm engages the seat member in the [second] position (see figure 5).  
In regards to claim 55, the Frenkel reference discloses the chamber has a first axis (it is considered that the first axis extends from the inlet to the outlet) and a second axis (it is considered that the second axis extends into and out of the figure at the intersection of horizontal centerline and the vertical centerline in figure 5) perpendicular to the first axis, the inlet and the outlet are aligned along the first axis, the diaphragm defines a central axis (it is considered that the central axis extends in the vertical direction along the vertical centerline as depicted in figure 5) perpendicular to the first axis and the second axis.  
In regards to claim 58, the Frenkel reference discloses the first diaphragm surface and second diaphragm surface are circumscribed by a flange portion (18) having a bolt pattern (13; see figure 2).  
In regards to claim 59, the Frenkel reference discloses the diaphragm comprises an angled flexible ring element (3).  
In regards to claim 60, the Frenkel reference discloses the diaphragm comprises a central bulged portion (8).  
In regards to claim 61, the Frenkel reference discloses a ratio of a radius of curvature of the second diaphragm surface to a radius of curvature of the first diaphragm surface is greater than one (it is considered that various surfaces of first diaphragm surface approximate the reference numeral 9 in figure 1 have a radius of curvature which is smaller than the radius of curvature of the second diaphragm surface).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curless (US 6209654).
In regards to claim 57, the Curless reference does not disclose a pressure ratio of 1:1.2 of a first fluid acting on the first diaphragm surface to a second fluid acting on the second diaphragm surface maintains the diaphragm in the second position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pressure ratio of the first fluid acting on the first diaphragm surface to a second fluid acting on the second diaphragm surface is 1:1.2 in order to adjust the closing pressure of the diaphragm on the seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frenkel (US 6095484).
In regards to claim 57, the Frenkel reference does not disclose a pressure ratio of 1:1.2 of a first fluid acting on the first diaphragm surface to a second fluid acting on the second diaphragm surface maintains the diaphragm in the second position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pressure ratio of the first fluid acting on the first diaphragm surface to a second fluid acting on the second diaphragm surface is 1:1.2 in order to adjust the closing pressure of the diaphragm on the seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 52 and 66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curless (US 6209654) in view of Frenkel (US 6095484).
In regards to claim 52, the Curless reference does not disclose the diaphragm comprises a pair of spaced apart elongated members defining a channel between the spaced apart elongated members.  
However, the Frenkel reference teaches a diaphragm (1) having a pair of spaced apart elongated members (5 and 7) defining a channel between the spaced apart elongated members (see figure 4 and figure 5 for the channel between the elongated members) wherein the elongated members dampen the noise and vibration that appear during operation of the valve (col. 3, lines 35-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the diaphragm of the Curless reference with a pair of spaced apart elongated members defining a channel between the spaced apart elongated members as taught by the Frenkel reference in order to dampen the noise and vibration that appear during operation of the valve.  
In regards to claim 66, the Curless reference does not disclose the diaphragm comprises a pair of spaced apart elongated members defining a channel between the spaced apart elongated members.  
However, the Frenkel reference teaches a diaphragm (1) having a pair of spaced apart elongated members (5 and 7) defining a channel between the spaced apart elongated members (see figure 4 and figure 5 for the channel between the elongated members) wherein the elongated members dampen the noise and vibration that appear during operation of the valve (col. 3, lines 35-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the diaphragm of the Curless reference with a pair of spaced apart elongated members defining a channel between the spaced apart elongated members as taught by the Frenkel reference in order to dampen the noise and vibration that appear during operation of the valve.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753